MEMORANDUM **
Su Ing Zheng, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her second motion to reopen removal proceedings in which Zheng sought to apply for protection under the Convention Against Torture, following the underlying denial of her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F. 3d 770, 773 (9th Cir.2008), and we deny the petition.
The BIA did not abuse its discretion in denying Zheng’s second motion to reopen as numerically barred, see 8 C.F.R. § 1003.2(c)(2), where Zheng failed to present sufficient evidence of changed circumstances in China to qualify her for he regulatory exception to the numerical bar for filing motions to reopen, see 8 C.F.R. *139§ 1003.2(c)(3)(ii); Hamoui v. Ashcroft, 389 F.3d 821, 826 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.